DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, 23, and 24, drawn to a tissue harvesting and wound closing device, a tissue harvesting and wound closing actuator strip, and a tissue harvesting device.
Group II, claim(s) 17-22 and 25-28, drawn to a tissue harvesting and wound closure method and a tissue harvesting method.
Group III, claim(s) 29-31, drawn to a skin graft method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of wherein when the device is secured to a donor site and the actuator strip is pulled, the first and second actuator strip guides slide along the first and second panel guides, respectively, such that (i) the cutter cuts a strip of tissue from the donor site thereby creating an open wound, and (ii) the panel pulls together proximal tissue on opposite sides of the open wound to at least partially close the open wound, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miller ‘868 (US Pub No. 2015/0230868 – cited by Applicant) in view of Belson et al. ‘070 (US Pub No. 2014/0222070).
Miller ‘868 teaches wherein when the device is secured to a donor site and the actuator strip is pulled (Figs. 2-5 and [0013]; A needle guide 100 includes a body 112 that is removably coupled to a patient’s skin at an insertion site 108.), the first and second actuator strip guides slide along the first and second panel guides, respectively, such that (i) the cutter cuts a strip of tissue from the donor site thereby creating an open wound (Fig. 3 and [0021]; An incision is formed in the patient’s skin at the insertion site 108, and so is capable of creating an open wound.), and (ii) the panel pulls together proximal tissue on opposite sides of the open wound to at least partially close the open wound ([0003]; Closing an insertion incision.).
Miller ‘868 teaches all of the elements of the current invention as mentioned above except for the first and second actuator strip guides slide along the first and second panel guides, respectively, and the panel pulls together proximal tissue on opposite sides of the open wound to at least partially close the open wound.
Belson et al. ‘070 teaches a base panel, anchor, two pulleys, lock, and a flexible locking element (interpreted as strip guides and panel guides) that form a rectangle to provide closure at an incision when the underlying skin stretches (Fig. 15D and [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Miller ‘868 to include the first and second actuator strip guides slide along the first and second panel guides, respectively, and pulling the panel together proximal tissue on opposite sides of the open wound as Belson et al. ‘070 teaches this will aid in additional closure at the incision.
Groups I/II and III lack unity of invention because the groups do not share the same or corresponding technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791